By the Court,

Miller, J.
By the agrreement between the parties the plaintiff was to pay $1600 in cash, and upon the delivery of the deed to secure the residue of the purchase money by bond and mortgage. Upon the money being paid, the defendant was to execute a warranty deed conveying the premises free and clear of all incumbrances. The plaintiff, on the day fixed for the consummation of the contract, tendered the money and demanded a deed, but did not tender nor offer to execute a bond and mortgage for the balance remaining unpaid according to the agreement. The defend*82ant had a deed prepared, executed and acknowledged, which was ready for delivery, and offered it to the plaintiff; hut it was rejected for the reason that there was a mortgage upon the premises, which was not canceled and discharged of record, and was unpaid, which prevented the conveyance of a title free and clear of all incumbrances. The mortgagee named in the mortgage had been present most of the day for the purpose of canceling the mortgage, in case the plaintiff should perform and pay the money as agreed upon (of which the plaintiff was duly notified,) but had left a short time previous to the plaintiff’s making the tender ; it being supposed that the plaintiff would not perform the contract. Upon the tender being made, the defendant offered to get the mortgage satisfied by 12 o’clock that night, which offer was declined by the plaintiff.
To maintain this action, under the circumstances presented by the evidence, which establishes that the defendant was not in a condition to perform and was unable to give a title free and clear of all incumbrances, I think it was not essential-that the plaintiff should tender or offer to execute and deliver a bond and mortgage.
The authorities are somewhat conflicting upon the point presented, and it may be remarked that it has been, perhaps, a question not entirely free from difficulty, until recently. That a tender was necessary by the party claiming the deed, of a bond and mortgage, when the contract required'its execution and delivery, would seem to be upheld by several adjudications which are entitled to great weight, and if standing alone might be considered as conclusive authority.
In Johnson v. Wygant, (11 Wend. 48,) it was decided that in an action on a contract for the sale of lands by a vendor to a vendee, by which the latter covenants to pay the former a sum certain, in three annual installments, upon the payment whereof he is to receive a deed of land, the plaintiff, if he waits to bring his suit until all the installments have fallen due, must aver in his delaration an actual tender of a *83deed, or offer to execute the same. So, also, in Dakin v. Williams, (11 Wend. 68,) which was an action to recover liquidated damages, a similar principle is laid down. That case arose upon demurrer to the plaintiff's complaint, in which the plaintiff did not aver payment of the sum named in, and required by, the contract, and assigned as a breach that the defendants assisted and aided in the publication of a newspaper, in violation of the contract. The court held that where there is a condition precedent on the part of the plaintiff, performance, or what is equivalent thereto, must be averred and proved.
In Williams v. Healey, (3 Denio, 363,) which was also an action to recover liquidated damages, and arose upon demurrer to the complaint, and where a bond and mortgage was to be given, the court held that the plaintiff should have , averred that he was ready and willing to execute the bond and mortgage, showing thereby a performance of every thing which it was in his power to perform, and an excuse for nonperformance of the residue. This case decides quite distinctly^ I think, that when the plaintiff was bound to execute a bond and mortgage, he should have shown a readiness to do so. '
If these cases stood alone they would, I think, be decisive of the question ; and were this an original question I should be strongly inclined to hold that where a party comes into court and seeks to exact from his adversary by mere force of a contract strictly construed under the most technical rules of law, as in this case, and in the nature of a mere penalty, a sum of money without regard to equitable rights, he should be required to conform in every respect to the very letter of his agreement. He should fulfill in all particulars, on his part, and have the same measure dealt out to him as he demands from the defendant. While he asks the aid of the court to compel the payment of a large sum of money because it is nominated in the bond, he should be exactly up to the very line of its requirements, in every single particular. He *84should in no way deviate from the conditions imposed, orbe allowed to exonerate himself from all which it demands. Just and equitable as such a rule would be, I am inclined to think that the weight of authority, especially in recent decisions, is against it. And to say nothing of several cases which appear to sustain a different doctrine, (Clark v. Crandall, 3 Barb. 614, 615; Holmes v. Holmes, 12 id. 137, affirmed 9 N. Y. Rep. 525; Burwell v. Jackson, 9 id. 547; Lawrence v. Taylor, 5 Hill, 108; Crist v. Armour, 34 Barb. 386, 388,) some of which, perhaps, may be questioned and liable to crititism, the case of Morange v. Morris, (32 How. Pr. 178,) is directly in point, and is adverse to the doctrine which holds that a bond and mortgage should be tendered, where it is required to be executed, when the other party is in default. In that case the action was brought to recover money paid by the vendee. The plaintiff was to pay a certain sum in cash, and assumed certain mortgages, and agreed to execute his bond and mortgage for the balance, on a certain day. And upon the defendant receiving such payments and the bond and mortgage, on that day, he was to convey certain lots in fee free from all incumbrances except said mortgages and a lease. Upon the trial the plaintiff’s counsel moved for judgment on the pleadings, on the ground that it was averred in the complaint, and admitted by the answer, that the lots were incumbered with liens for taxes and assessments imposed, and therefore the defendant was unable to convey to the plaintiff in fee as required by the agreement. The court directed a verdict in favor of the plaintiff, for the amount claimed in the complaint, less the amount of a counter-claim set up in the answer. It was held that where the defendant was unable to perform his agreement, for the reason that the premises were incumbered with liens for taxes and assessments admitted in the answer, the plaintiff was excused from tendering payment and offering to perform on his part, on the day specified. It was also decided that a tender of performance need not be made when it would be *85wholly nugatory, and that the existence of the incumbrances at the time fixed in the agreement for the execution of the deed was a breach of the agreement on the part of the defendant which put it out of his power to perform, and excused the plaintiff from tendering performance. This adjudication from the highest tribunal in the state must be considered decisive and controlling, and I think disposes of the question which I have discussed.
Although the point I have already considered is not well taken, there is, I think, an insuperable difficulty in the way of a recovery by the plaintiff in this action. It appears that the defendant was at the place appointed, with the mortgagee, to cancel the mortgage as soon as the payment was made, and the mortgagee remained there until quite late in the day, for that purpose. The plaintiff had notice that the mortgagee was there, and after he had "left, the money was tendered. The defendant offered to send for the mortgagee and get a satisfaction, as soon as he could get to his house and return, by twelve o’clock that night. The reply was, as stated by one of the witnesses, that he could not, or would not, wait. Now the defendant had the whole of the day, in which to perform the contract; and • if he was able at any time during the day to do so, he would not be in default. He expressed a readiness and willingness to do so, provided the plaintiff would consent to a little delay. The plaintiff refused to give him any opportunity for that purpose. He said to him, virtually and substantially, you need not send and obtain the satisfaction piece of the mortgagee, as I will not offer you the money again. I will relieve you from that burden. Here was a direct waiver on the part of the plaintiff of any further effort of the defendant to obtain the satisfaction piece, which I think precludes the plaintiff from insisting, now, that the defendant failed to perform.
If the defendant, after the plaintiff had tendered the money, had obtained the cancellation of the mortgage and tendered the deed and demanded the money, can there be a doubt but *86that he would have fulfilled ? The plaintiff releases him from this, by saying to him, it is useless to be at any such trouble, as I cannot wait, and shall not again bring you the money. I think the defendant was thereby discharged from obtaining a satisfaction of the mortgage. At least, under the circumstances of this case, the plaintiff should have called a second time, for the deed, after having given the defendant a reasonable opportunity to procure a satisfaction of the mortgage. This he failed to do, and by his own conduct has precluded himself from a recovery. He certainly has no right to complain.
[Albany General, Term,
March 4, 1867.
I am gratified to be able to arrive at the result I have above indicated, because it is quite apparent that substantial justice will be thereby promoted. The action is for a stipulated sum, and before a recovery should be had the party must make out a strictly legal cause of action; while the defendant is only entitled to strict justice, for he was exacting and rigid in his demands. The plaintiff has no claim for. sympathy, in enforcing his claim, when the circumstances all tend to show that up to the very day when the papers were to be executed, and almost to the very time when he made the tender, he was either apparently unprepared to fullfil the contract, or attempting to convey such an impression to the mind of the defendant, with a view of obtaining an advantage. But whether he acted in good faith or otherwise, it is obvious in this case as in most others, that the right application of a sound legal principle promotes justice and prevents a recovery which would bear severely and heavily upon the interests of the defendant.
It follows from these views that the judge was right in dismissing the complaint, and the judgment must be affirmed, with costs.
Peckham, Miller and Hogeboom, Justices.]